ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-418, concluding that HOWARD L. EGENBERG of NORTH ARLINGTON, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.7(a) (conflict of interest), RPC 4.1(a) (knowingly making a false statement of material fact or law to a third person), and RPC 8.4(e) (conduct-involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*605It is ORDERED that HOWARD L. EGENBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Buie 1:20-17.